Citation Nr: 0923065	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  04-29 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Evaluation of reflex sympathetic dystrophy (RSD) of the 
right ankle, currently rated as 20 percent disabling.

2.  Entitlement to automobile and adaptive equipment, or for 
adaptive equipment only.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The appellant had active service from February 1990 to July 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

In a May 2003 rating decision the RO increased the evaluation 
of a right ankle injury to 20 percent effective January 14, 
2003.  In a November 2004 rating decision the RO granted 
service connection for reflex sympathetic dystrophy of the 
right ankle and assigned an evaluation of 20 percent 
effective January 14, 2003.

In August 2006 the Board remanded the appeal for procurement 
of records from the Social Security Administration.  In 
December 2007 the Board denied the claim for an increased 
evaluation for residuals of a right ankle injury and remanded 
the remaining issues for the scheduling of a VA examination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record reflects that the Veteran failed to 
report for the February 2008 VA examination of his service-
connected reflex sympathetic dystrophy (RSD) which was 
scheduled as a result of the Board's remand of December 2007.  
However, the duty to assist of January 2008 following the 
Board's remand erroneously informed the Veteran that when 
there is a failure to report the claim shall be rated on the 
evidence of record.  This statement is prejudicial to the 
Veteran.  When the issue is other than an original 
compensation claim, as in the present case, if there is a 
failure to report, the claim shall be denied.  38 C.F.R. § 
3.655 (2008).  

Records received from the Social Security Administration 
(SSA) include private treatment reports that discuss the 
symptoms associated with the Veteran's RSD.  In May 2003, 
S.G., M.D. indicated that the veteran would be an excellent 
candidate for the use of a motorized apparatus to improve his 
mobility.  He noted that the Veteran's RSD of the right lower 
extremity was responsible for pain and swelling and that he 
had undergone numerous treatments without improvement.  Dr. 
G.'s reports indicate that the entire right lower extremity 
is affected by RSD.  However, it is unclear whether the 
entirety of the Veteran's symptoms are related to the 
original in-service injury to his right ankle.  Accordingly, 
the Veteran should be afforded a current examination.  The 
AOJ should ensure that the Veteran is appropriately notified 
of 38 C.F.R. § 3.655 and the consequences of failure to 
report for an examination.

Finally, the Board notes that further development and 
adjudication of the veteran's claim of entitlement for an 
increased rating may provide evidence in support of his claim 
for entitlement to an automobile or other conveyance and 
adaptive equipment, or adaptive equipment only.  Therefore, 
the issue is inextricably intertwined with the claim for an 
increased rating for RSD of the right ankle.  Pending 
evidentiary development of the RSD issue may reveal loss of 
use of one foot, which is one of the requirements for 
automobile and adaptive equipment. 38 C.F.R. §§ 3.808, 17.156 
(2008).  The Board has therefore concluded that it would be 
inappropriate at this juncture to enter a final determination 
on that issue.  See Henderson v. West, 12 Vet.App. 11 (1998), 
citing Harris v. Derwinski, 1 Vet.App. 180 (1991), for the 
proposition that where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the claims 
are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
neurological examination to determine 
the nature and extent of the veteran's 
reflex sympathetic dystrophy (RSD).  
The examiner should document all 
symptoms of RSD of the Veteran's right 
ankle, and indicate whether the 
symptoms also affect the remainder of 
the Veteran's right lower extremity.  
For each affected nerve, the examiner 
should indicate the extent of 
disability.  The examiner should note 
all manifestations to include changes 
in sensation, strength, pain, atrophy, 
temperature or skin.

The examiner should also provide an 
opinion regarding whether there is loss 
of use of the right foot caused by the 
service-connected disability such that 
no effective function remains other 
than that which would be equally well 
served by an amputation stump at the 
site of election below the knee with 
use of a suitable prosthetic appliance.  
This determination should be made on 
the basis of the actual remaining 
function of the foot, and should 
consider whether the acts of balance 
and propulsion could be accomplished 
equally well by an amputation stump 
with prosthesis.

The examiner should also provide the 
rationale for all opinions expressed, 
to include a discussion of other 
pertinent evidence of record where 
indicated.

2.  The AOJ must notify the Veteran that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).

In the event that the Veteran does not 
report for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  The AOJ must comply with 38 
C.F.R. § 3.655.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




